Table of Contents Report to Shareholders 1 Management’s Discussion and Analysis 3 1. Highlights 3 2. Introduction 4 3. About CAE 5 4. Foreign exchange 13 5. Non-GAAP and other financial measures 14 6. Consolidated results 16 7. Results by segment 19 8. Consolidated cash movements and liquidity 27 9. Consolidated financial position 28 10. Business combinations 30 11. Events after the reporting period 32 12. Change in accounting standards 32 13. Controls and procedures 32 14. Selected quarterly financial information 33 Consolidated Interim Financial Statements 34 Consolidated statement of financial position 34 Consolidated income statement 35 Consolidated statement of comprehensive (loss) income 36 Consolidated statement of changes in equity 37 Consolidated statement of cash flows 38 Notes to the Consolidated Interim Financial Statements (Unaudited) 39 Note 1 – Nature of operations and summary of significant accounting policies 39 Note 2 – Business combinations 40 Note 3 – Investments in joint ventures 41 Note 4 – Accounts receivable 42 Note 5 – Provisions 42 Note 6 – Debt facilities and finance expense, net 43 Note 7 – Other (gains) losses – net 44 Note 8 – Earnings per share and dividends 44 Note 9 – Employee compensation 44 Note 10 – Supplementary cash flows information 45 Note 11 – Government assistance 45 Note 12 – Restructuring, integration and acquisition costs 46 Note 13 – Related party transactions 46 Note 14 – Operating segments and geographic information 48 Note 15 – Events after the reporting period 50 Report to Shareholders CAE reported financial results for the second quarter ended September 30, 2012. Net income attributable to equity holders was $36.5million ($0.14 per share) this quarter, compared to $38.4million ($0.15 per share) last year. All financial information is in Canadian dollars. Excluding the $9.8 million pre-tax impact of restructuring, integration and acquisition costs this quarter, net income attributable to equity holders was $43.5 million ($0.17 per share). In the second quarter last year, before acquisition and integration charges of $8.4million pre-tax, net income attributable to equity holders was $41.1 million ($0.16 per share). Also included in this quarter’s financial results were other non-recurring gains including $8.3 million pre-tax in foreign exchange gains and a $5.0 million pre-tax gain on the expiry and reversal of contingent liability related to a prior acquisition.
